             Case:20-90213-swd      Doc #:22 Filed: 01/22/2021   Page 1 of 9




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

         George Marcantonio,                          Case DM20-90213
                                                      Chapter 11
                                                      Honorable Scott W. Dales
                                                      Chief Judge




                         Debtor./



                   UNITED STATES TRUSTEE’S MOTION
   REQUESTING THE DISMISSAL OF THIS CASE OR CONVERSION TO CHAPTER 7

         Andrew R. Vara, United States Trustee for Regions 3 and 9, pursuant to his

authority under 11 U.S.C. Section 307 and 28 U.S.C. Section 586(a)(3), files this

motion asking that the Court either dismiss this case pursuant to 11 U.S.C. Section

1112(b)(1), or alternatively, convert this case to a case under Chapter 7 of the

Bankruptcy Code also pursuant to 11 U.S.C. Section 1112(b)(1), for the following

reasons, including but not limited to the debtor’s failure to maintain appropriate

insurance:




                                            1
               Case:20-90213-swd              Doc #:22 Filed: 01/22/2021                Page 2 of 9




         1.       Pursuant to 28 U.S.C. § 586, the United States Trustee (“UST”) is charged

with the administrative oversight of cases commenced pursuant to Title 11 of the

United States Bankruptcy Code. 1

         2.       George Marcantonio filed a personal petition for relief under Chapter 11

of the Bankruptcy Code on December 30, 2020, Case No. DM20-90213. Mr.

Marcantonio’s Schedule B lists Mr. Marcantonio as the sole, 100% shareholder of

Marco Realty, Inc. (Case No. DM20-90213, DN 20-2, page 5.)

         3.       Marco Realty, Inc., filed a petition for relief under Chapter 11 of the

Bankruptcy Code on December 31, 2020, Case No. DM20-90214. The petition was

signed by George Marcantonio, as President of the debtor. (Case No. DM20-90214, DN

1, page 4.) The Marco Realty statement of financial affairs identifies Mr. Marcantonio

as the 100% shareholder and owner of Marco Realty, Inc., (Case No. DM20-90214, DN

14, pages 13 and 14.) 2




1 This duty is part of the United States Trustee’s overarching responsibility to enforce the bankruptcy laws as
written by Congress and interpreted by the courts. See, United States Trustee v. Columbia Gas Sys., Inc., (In re
Columbia Gas Sys., Inc.), 33 F.3d 294, 295-6 (3d Cir. 1994)(noting that the United States Trustee has “public
interest standing” under 11 U.S.C. § 307, which goes beyond mere pecuniary interest); Morgenstern v. Revco
D.S., Inc., (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990)(describing the United States Trustee as a
“watchdog”). See also, H.R. Rep. No. 95-595, at 4, 88 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 5966, 6049;
see also, e.g., In re South Beach Secs., 606 F.3d 366, 370, 371 (7th Cir. 2010); Curry v. Castillo (In re Castillo), 297
F.3d 940, 951 (9th Cir. 2002); In re Charges of Unprofessional Conduct 99-37 v. Stuart, 249 F.3d 821, 824 (8th
Cir. 2001); A-1 Trash Pickup v. United States Trustee (In re A-1 Trash Pickup), 802 F.2d 774, 776 (4th Cir. 1986).
2 Upon information and belief, Mr. Marcantonio’s son, also named George Marcantonio, filed a petition for

relief under Chapter 13 on December 28, 2020, Case No. DM20-90212. The United States Trustee will be filing
motions for dismissal or conversion in both of the Chapter 11 cases. Although the Chapter 13 case may have
some connections, e.g., the son appears to be the landlord to the father, the United States Trustee is not taking
any action in the Chapter 13 case at this time.

                                                           2
             Case:20-90213-swd   Doc #:22 Filed: 01/22/2021    Page 3 of 9




      4.      In their filings, both Mr. Marcantonio and Marco Realty assert that they

have no unsecured creditors. (Case No. DM20-90213, DN 20-2, pages 21 to 24; Case

No. DM20-90214, DN 13-1, page 13 to 16.)

      5.      Marco Realty, Inc., asserts that it has only one creditor, Northern

Interstate Bank, a secured creditor in the amount of $975,422.14. (Case No. DM20-

90214, DN. 13-1, page 10.) Mr. Marcantonio asserts that he has only two creditors:

Northern Interstate Bank, a secured creditor in the amount of $1,734,886.32; and

First Bank Marquette, also a secured creditor in the amount of $40,000. (Case No. DM

20-90213, DN 20-2, page 17.)

      6.      The Court issued the Definitive Order in both Chapter 11 cases on

December 31, 2020. (Case No. DM20-90213, DN 8; Case No. DM20-90214, DN 5.) At

paragraph 11, each Definitive Order requires that “(a) the debtor shall maintain

adequate insurance coverage on all assets of the estate and shall maintain insurance

for the protection of its employees and customers: (b) No debtor shall use uninsured

assets of the estate in the operation of its business without the permission of the

court, nor shall any debtor continue business operations without adequate insurance

coverage.”

      7.      On January 6, 2021, the United States Trustee scheduled the Initial

Debtor Conferences in both Chapter 11 cases for January 11, 2021. At that time the

United States Trustee sent the debtors the Initial Debtor Conference packets, which

would have again reminded the debtors of the requirement of the Bankruptcy Code


                                          3
              Case:20-90213-swd   Doc #:22 Filed: 01/22/2021    Page 4 of 9




and the Definitive Order to have adequate insurance, and informed the debtors that

they must provide proof of that adequate insurance to the United States Trustee.

        8.     On the morning of January 11, 2021, the debtors’ attorney sent an email

to the United States Trustee asking that the Initial Debtor Conference be rescheduled

because the debtors’ attorney had to prepare for a jury trial the next day. In a reply

email the United States Trustee agreed to reschedule, but also asked that the debtors

provide proof of adequate insurance to the United States Trustee by the next day,

January 12, 2021, by noon.

        9.     The United States Trustee convened the Initial Debtor Conference for

these two Chapter 11 cases on Wednesday, January 20, 2021, at 2:00 p.m. Eastern

time.

        10.    During the Initial Debtor Conference, the debtors informed the United

States Trustee that they did not have insurance coverage for all assets owned by the

two estates. The United States Trustee again reminded the debtors that they must

have insurance coverage for all assets owned by the Chapter 11 estates, and must

provide proof of that insurance to the United States Trustee. By an email later that

afternoon, the United States Trustee requested that the debtors transmit proof of

adequate insurance to the United States Trustee by noon the next day, Thursday,

January 21, 2021.

        11.    At about 4;20 p.m. on the afternoon of January 21, 2021, the debtors’

attorney transmitted a proof of additional insurance to the United States Trustee.


                                           4
             Case:20-90213-swd   Doc #:22 Filed: 01/22/2021    Page 5 of 9




       12.    Although the United States Trustee has now received proof of some

insurance for some of the assets owned by the two estates, the debtors have not yet

provided proof of insurance for all of the assets they own. As best the United States

Trustee can determine, the following assets remain uninsured or underinsured.

       13.    According to their schedules, Mr. Marcantonio owns three parcels of real

estate, with a total worth of $134,050, none of which are subject to any mortgages.

(Case No. DM20-90213, DN 20-2, pages 1 and 2; and pages 17 to 20.). Marco Realty

owns eight parcels of real estate, with a total worth of $711,000, none of which are

subject to mortgages. (Case No. DM 20-90214, DN 13-1, pages 9 and 10 to 11.) Neither

debtor has provided any proof of insurance for any of these parcels of real estate.

According to Mr. Marcantonio’s statements at the Initial Debtor Conference, these

parcels of real estate are residential rental units, about half of which have tenants

living in them and paying rent. Mr. Marcantonio also stated that he has never

purchased insurance coverage for these parcels of real estate; prepetition, they were

all self insured.

       14.    In addition to the real estate, Mr. Marcantonio also owns $8,873,638 in

assorted gemstones. (Case No. DM20-90213, DN 20-2, page 4, Schedule A/B, question

8.) Some of these gemstones are in the physical possession of Northern Interstate

Bank, and serve as collateral for the Northern Interstate Bank loan. The value of the

gems that serve as collateral is $8,473,638. (Case No. DM20-90213, DN 20-2, page 11

to 12.) Mr. Marcantonio’s schedules also list another $400,000 in “diamonds”. (Case


                                          5
             Case:20-90213-swd     Doc #:22 Filed: 01/22/2021   Page 6 of 9




No. DM20-90213, DN20-2, page 12.) During the Initial Debtor Conference, Mr.

Marcantonio said that this description is in error; the gems not in the Bank’s

possession are actually $400,000 worth of emeralds. During the Initial Debtor

Conference, the United States Trustee asked Mr. Marcantonio where he kept the

$400,000 in emeralds. After hearing Mr. Marcantonio’s answer, the United States

Trustee asked that Mr. Marcantonio transfer the emeralds to a more secure location.

       15.    Mr. Marcantonio has provided proof of renter’s insurance to the United

States Trustee. The renter’s insurance does include coverage for “jewelry” and theft

of silver or gold ware. However, the jewelry coverage is capped at $1,000, and the

theft of silverware or goldware is capped at $2,500. Therefore, the insurance

coverage, if any, for the $8,873,638 in gems appears to be capped at $3,500, at most.

Therefore, over $8 million in gemstones are not insured against loss by theft, fire, or

other damage.

       16.    Mr. Marcantonio also owns a Yamaha golf cart valued at $1,500 and a

Chris Craft boat valued at $8,000. (Case No. DM20-90213, DN 20-2, page 3, Schedule

A/B questions 4.1 and 4.2.) Mr. Marcantonio has not provided any proof of insurance

for the golf cart or the Chris Craft boat.



ARGUMENT

       17.    As noted above, the Definitive Order entered in this case requires the

debtor to have adequate insurance.


                                             6
             Case:20-90213-swd     Doc #:22 Filed: 01/22/2021    Page 7 of 9




       18.    Section 1112(b)(1) of the Bankruptcy Code provides that unless the

Court specifically identifies unusual circumstances establishing that converting or

dismissing the case is not in the best interests of creditors and the estate, or the

debtor cannot be converted to another chapter, “the court shall convert a case under

this chapter to a case under chapter 7 or dismiss a case under this chapter, whichever

is in the best interests of creditors and the estate, for cause unless the court

determines that the appointment under section 1104(a) of a trustee or an examiner

is in the best interests of creditors and the estate.”

       19.    Section 1112(b)(4) provides in part, “For purposes of this subsection,

the term ‘cause’ includes – …(B) gross mismanagement of the estate; (C) failure to

maintain appropriate insurance that poses a risk to the estate or to the public; …(E)

failure to comply with an order of the court.”

       20.    Cause exists to dismiss this case under Section 1112(b)(1) because the

debtor, George Marcantonio, owns three parcels of real estate that could be or are

being used for residential or commercial rental purposes that are not insured. Mr.

Marcantonio also owns $8,873,638 in gemstones that either are not insured, or if they

are insured, that insurance coverage is capped at $3,500. Mr. Marcantonio also owns

a Yamaha golf cart and a Chris Craft boat that re not insured. The failure to have any

insurance for these items, or the failure to have adequate insurance for all these items,

constitutes cause for conversion or dismissal under Section 1112(b)(4)(C). It also

constitutes gross mismanagement of the estate, which is cause under Section


                                             7
             Case:20-90213-swd     Doc #:22 Filed: 01/22/2021      Page 8 of 9




1112(b)(4)(B), and is a violation of the Court’s Definitive Order, which constitutes

cause under Section 1112(b)(4)(E).

       21.    Dismissal instead of conversion would be in the best interest of creditors

and the estate for several reasons. Mr. Marcantonio contends that there are no

unsecured creditors to protect. There are only two secured creditors, Northern

Interstate Bank and First Bank Marquette. Northern Interstate Bank has a secured

claim in the amount of $1,734,886.32 (Case No. DM20-90213, DN 20-2, page 17.) This

claim is secured by $8,473,638 in gemstones owned by Mr. Marcantonio; the

gemstones are held in the vault of Northern Interstate Bank. (Case No. DM20-90213,

DN 20-2, pages 11 and 12.) Therefore, Northern Interstate Bank is already sufficiently

protected, even if this case is dismissed. First Bank Marquette has a claim in the

amount of $40,000, which is secured by a lien on a 1994 Rolls Royce, valued at

$40,000. (Case No. DM20-90213, DN 20-2, pages 3 and 17.) The First Bank Marquette

claim is also sufficiently protected, even if this case is dismissed.




                                            8
            Case:20-90213-swd      Doc #:22 Filed: 01/22/2021   Page 9 of 9




        For all the above reasons, the United States Trustee asks that the Court

dismiss the George Marcantonio Chapter 11 case for cause pursuant to 11 U.S.C.

Section 1112(b)(1), or that the Court grant such other relief as the Court may deem

just.


                                               Respectfully submitted,
                                               ANDREW R. VARA
                                               United States Trustee
                                               Regions 3 and 9




Date:___________________________           By:__________________________
                                           By: /s/ Michael V. Maggio
                                               Michael V. Maggio
                                               Trial Attorney
                                               Office of the United States Trustee
                                               United States Department of Justice
                                               The Ledyard Building, Second Floor
                                               125 Ottawa Avenue NW, Suite 200R
                                               Grand Rapids, Michigan 49503
                                               Tel: (616) 456-2002, ext. 14




                                           9
